DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 5 of U.S. Patent No. 11,079,221. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1 – 6 of the instant Application are taught by claims 1 – 5 of ‘221.
Claims 1 – 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 6 of copending Application No. 16/652,361 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 1 – 6 of the instant Application are taught by claims 1 – 6 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 3 - 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyata (U.S. Patent Application Publication Number 2005/0212951).
As to claim 1, Miyata teaches a method for assembling an optical module (abstract), comprising: when an optical module to be aligned is generating an image, controlling an alignment mechanism holding a to-be-assembled lens to move at a preset step-size in a preset direction (figures 1 and 2, element 11 being the ‘optical module,’ elements S1 – S5 being the ‘image,’ element 13 being the ‘alignment mechanism,’ and element 2 being the ‘lens’; page 2, paragraphs 15 – 20), wherein the alignment mechanism comprises a robot arm having a mechanical clamp (figure 4, element 13a being the ‘robotic arm’ and elements 20 and 21 being the ‘mechanical clamp’; page 3, paragraphs 31 – 33); collecting, sequentially, a light spot of the image generated by the optical modules to be aligned by an image collector upon each movement of the alignment mechanism (figure 1, element 1a being the ‘image collector’; page 2, paragraph 15); selecting a light spot with a minimum size from the collected light spots (figure 2a, element S1 being the ‘light spot with a minimum size’; page 2, paragraphs 19 – 21 and 25 – 26), and determining a movement position of the alignment mechanism when the light spot with the minimum size is collected, as an optimal position (figures 1 and 2, elements 13 and S1; page 2, paragraphs 19 – 26); and controlling the alignment mechanism to move to the optimal position to align the to-be-assembled lens (figure 1, elements 13 and 2; page 2, paragraphs 19 – 26); wherein the selecting a light spot with a minimum size from the collected light spots comprises: determining that a first light spot is the light spot with the minimum size (figure 2, element S1 being the ‘first light spot’). 
Examiner recognizes that Miyata does not teach the limitation of ‘sizes of a first amount of light spots in the collected light spots collected before the first light spot are all larger than the size of the first light spot, and sizes of a second amount of light spots in the collected light spots collected after the first light spot are all larger than the size of the first light spot.’ However, the claim merely requires the ‘first light spot’ be the ‘light spot with the minimum size’ if the conditions of the recited limitation are met. The claim does not require the ‘first light spot’ be the ‘light spot with the minimum size’ if and only if the conditions of the recited limitation are met. Therefore, the claim allows the ‘first light spot’ to be the ‘light spot with the minimum size’ regardless of whether the conditions of the recited limitation is met. Because Miyata teaches the ‘first light spot’ being the ‘light spot with a minimum size,’ Miyata anticipates the given limitation.
As to claim 3, Miyata teaches that the controlling an alignment mechanism holding a to-be-assembled lens to move at a preset step-size in a preset direction comprises: controlling the alignment mechanism to move from a head end or a tail end of an assembling area corresponding to the to-be-assembled lens at the preset step-size in the preset direction (figure 3, area surrounding element 13 being the ‘assembling area’; page 2, paragraph 19).
As to claim 4, Miyata teaches that before the determining a movement position of the alignment mechanism, the method further comprises: using the movement position of the alignment mechanism when the light spot with the minimum size is collected as a suspicious position (figures 1 and 2, elements 13 and S1; page 2, paragraphs 19 – 26); controlling the alignment mechanism to move to the suspicious position and a preset amount of movement positions before and after the suspicious position, and collecting, by the image collector, the light spot of image generated by the optical module to be aligned at each movement sequentially (figures 1 and 2, elements 13, 1a, and S1 – S5; page 2, paragraphs 19 – 26).
Examiner notes that that a size of a light spot collected when the alignment mechanism moves to the suspicious position has the minimum size is not smaller than other collected light spots (figure 2, S1 – S5, wherein S1 is the ‘light spot with the minimum size’). Because of this, the step of ‘using the suspicious position as the optimal position’ is not required for anticipation.
As to claim 5, Miyata teaches that before the optical module to be aligned generates an image, the method further comprises: controlling the alignment mechanism to plate the to-be-assembled lens at a designated position of a to-be-assembled optical part to obtain an optical module to be aligned (figures 1 and 4, element 22 being the ‘optical part’ and elements 2 and 13; page 3, paragraphs 32 – 33); and controlling a power supply to supply power to an external light source located on an object side of the optical module to be aligned, so that the optical module to be aligned generates images (figures 1 and 4, elements L1 – L5 being the ‘external light source’ and elements 2, 22, and S1 – S5; page 2, paragraphs 20 – 23).
Response to Arguments
Applicant's arguments filed August 30, 2022 have been fully considered but they are not persuasive.
Applicant argues, on pages 8 – 11, that Miyata does not teach “wherein the selecting a light spot with a minimum size from the collected light spots comprises: determining that a first light spot is the light spot with the minimum size, if sizes of a first amount of light spots in the collected light spots collected before the first light spot are all larger than the size of the first light spot, and sizes of a second amount of light spots in the collected light spots collected after the first light spot are all larger than the size of the first light spot.” Examiner recognizes that Miyata does not teach the limitation of ‘sizes of a first amount of light spots in the collected light spots collected before the first light spot are all larger than the size of the first light spot, and sizes of a second amount of light spots in the collected light spots collected after the first light spot are all larger than the size of the first light spot.’ However, the claim merely requires the ‘first light spot’ be the ‘light spot with the minimum size’ if the conditions of the recited limitation are met. The claim does not require the ‘first light spot’ be the ‘light spot with the minimum size’ if and only if the conditions of the recited limitation are met. Therefore, the claim allows the ‘first light spot’ to be the ‘light spot with the minimum size’ regardless of whether the conditions of the recited limitation is met. Because Miyata teaches the ‘first light spot’ being the ‘light spot with a minimum size,’ Miyata anticipates the given limitation.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726